Determination of respondent Police Commissioner dated November 2, 1995, which dismissed petitioner Stephen M. Daly from his position as a police officer, unanimously modified, on the law, to the extent of remitting the matter to respondent for a determination of the amount of any monies owed petitioner and any deductions for outside compensátion, the petition otherwise denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Huff, J.], entered June 19, 1996) otherwise disposed of by confirming the remainder of the determination, without costs.
*368Respondents’ determination that petitioner sexually harassed a fellow officer over a lengthy period of time and, on one occasion, threatened to throw her off the roof of a building for lodging complaints against him is supported by substantial evidence. The penalty of dismissal is not so disproportionate to the offense as to be shocking to our sense of fairness (Trotta v Ward, 77 NY2d 827). As respondents concede, petitioner may be entitled to monies owed him prior to his termination. Since the record on appeal is insufficient to determine such amount, we remit for such determination (see, Matter of Cohen v Brat-ton, 232 AD2d 304). We have considered petitioners’ remaining arguments and requests for relief and find them to be without merit. Concur—Sullivan, J. P., Milonas, Tom, Mazzarelli and Andrias, JJ.